TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00455-CR



                               Emanuel Aaron Padilla, Appellant

                                                  v.

                                     The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 57465, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Emanuel Aaron Padilla pleaded guilty to possessing over four grams of

methamphetamine with intent to deliver and was placed on deferred adjudication community

supervision.   See Tex. Health & Safety Code Ann. § 481.112 (West 2003).                    The State

subsequently moved to adjudicate, and at a hearing on the motion, appellant pleaded true to the

State’s allegations. The district court adjudged him guilty and assessed punishment at fifteen

years in prison and a $7,675 fine.

               In his sole point of error, appellant urges that the trial court erred by placing in its

judgment an order that appellant pay court costs, attorney fees, fines, and restitution as a condition

of parole. The State concedes the error and agrees with appellant that the judgment should

be reformed. The district court’s judgment is modified to reflect that the court recommends, rather
than orders, that Padilla pay court costs, attorney fees, and the fine as a condition of parole. See

Bray v. State, 179 S.W.3d 725, 728 (Tex. App.—Fort Worth 2005, no pet.). The court did not

impose restitution.

               As modified, the judgment of conviction is affirmed.




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Modified and, as Modified, Affirmed

Filed: February 2, 2007

Do Not Publish




                                                 2